Title: To George Washington from Tobias Lear, 2 December 1796
From: Lear, Tobias
To: Washington, George


                        
                            My dear Sir, 
                            Washington, December 2d 1796
                        
                        Nothing but my absence from home (to which place I returned last Evening) could
                            have prevented an immediate acknowledgement of your respected & kind favor of the
                            25th ultimo.
                        I am pleased to find, by Mr Van Vleck’s letter (of which you had the goodness
                            to enclose me a copy) that my Maria can be admitted into the School at Bethleham; and the
                            time which he mentions for her acception is more agreeable to me than the present; for the
                            season had advanced so far, that, considering her delicate constitution, I should not have
                            wished to have hazarded a trip with her so far as Bethleham this winter; I, therefore, took
                            advantage of the fine roads and have carried her to spend the winter with her Aunt Ball (which
                            was the cause of my absence from home).
                        As Mr Van Vleck says he will endeavour to accommodate Maria in two or three
                            months I presume if she is there by the first of April it will meet the arrangement of the
                            School, and I can then take her there without her suffering the inconvenience of travelling
                            in cold or bad weather; but it should be more agreeable to Mr Van Vleck to have her come on
                            sooner  I will take care she shall be there at any time he will fix. In the mean
                            time I shall be glad to know the terms of her admission & continuance, as also in
                            what manner she is to be provided with Clothing &c.
                        I should feel a greater reluctance than I do, my Dear Sir, in giving you all
                            this trouble, did I not know that you will feel as much satisfaction in doing good for this
                            poor little Orphan as I do in having it done. Her situation this winter will not, I trust,
                            be unprofitable to her. I am much prepossessed in favor of Mrs Ball’s domestic arrangements
                            respecting her Children, and a tutor in the family will be of great advantage to her. I am
                            sure she will experience every kind & proper attention; and if a place can be
                            procured for Colo. Ball’s daughter (who is a very fine girl about a year older than Maria)
                            at Bethleham in the Spring, they are anxious she should go there also.
                        I shall certainly attend to the circumstance which you mention respecting Mr
                            S.’s security and give you due advice if there should appear any reasons for altering it. At
                            present I should not require better.
                        I left Maria & Colo. Ball’s family well on tuesday—My mother and the
                            little boys are in good health and unite in respectful & best wishes for yourself,
                            Mrs Washington & the family with, My dear Sir, Your grateful & affectionate
                            friend & servant
                        
                            Tobias Lear.
                        
                        
                            P.S. The River has been closed at George Town since sunday last, and bids
                                fair to continue.
                        		 The power of Attorney which I mentioned in my last should have been
                                prepared & sent on had not my absence from home prevented its being made out. It
                                shall be done soon.
                        
                    